United States Court of Appeals
                      For the First Circuit


No. 14-1327

                      C.W. Downer & Company,

                      Plaintiff, Appellant,

                                v.

              Bioriginal Food & Science Corporation,

                       Defendant, Appellee.



                           ERRATA SHEET

     The opinion of this Court issued on November 12, 2014, is
amended as follows:

     On page 5, line 5, "board" is changed to "Board".

     On page 12, line 18, "emails" is changed to "e-mails".

     On page 15, line 19, "their" is changed to "[its]".

     On page 17, line 6, "Massachusetts'" is changed to
          "Massachusetts's".

     On page 17, note 4, "choice of law" is changed to "choice-
          of-law".